DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 11/5/2020.  Claims 1-18 are pending.  Claims 1, 3, 4, 10, 12, and 13 have been amended.
The rejection of claims 3, 4, 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 2, 4, 8-11, 13, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0188787), in view of Buller et al. (US 2008/0276976), and further in view of Tanaka (US 5,130,761), is withdrawn in response to Applicant’s amendments.  Accordingly, the rejections of claims 3, 5, 6, 7, 12, and 14-16 under 35 U.S.C. 103 as being unpatentable over combinations of Min, Buller, Tanaka, Burchill et al.  (US 2018/0031226), and Bas et al.  (US 2014/0049926), is also withdrawn.  Applicant has also argued that one of ordinary skill in the art would not reasonably use an LED array as taught by Tanaka (Figure 3) because using an alternate LED arrangement (Figure 8) would take up less valuable space within the dishwasher door.  This is not persuasive because there is no evidence that the relied upon LED arrangement would not fit or work in the dishwasher door of Min, and there is no evidence that the space this arrangement would occupy is too valuable such that its 
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0188787), in view of Buller et al. (US 2008/0276976), and further in view of Tanaka (US 5,130,761) and Range (US 2006/0089732).
Regarding claims 1 and 10, Min discloses a dishwasher appliance, comprising: a cabinet defining a wash chamber (10; paragraphs 56, 57); a door mounted/hinged to the cabinet such that the door is openable and closable to selectively seal the wash chamber (20; paragraph 59); a user interface panel positioned on the door at a top edge of the door (22); a user interface board positioned within the door below the user interface panel (60; paragraph 74: “PCB”).
Min does not expressly disclose a plurality of capacitive sensors mounted to the user interface board, the plurality of capacitive sensors operable to detect user inputs on the user interface panel.  Rather, Min discloses sensors (62) which are touch sensors (paragraph 65).

Because it is known in the art to use capacitive sensors, and the results of the modification would be predictable, namely, use of a known sensor with benefits, such as being easy to clean, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a plurality of capacitive sensors mounted to the user interface board, the plurality of capacitive sensors operable to detect user inputs on the user interface panel.
Min does not expressly disclose a user indicator lens positioned on the door below the user interface panel; a daughter board positioned within the door at the user indicator lens, the user interface board positioned generally parallel to the daughter board within the door; and a plurality of side-fire/orthogonal light emitting diodes mounted to the daughter board, the plurality of side-fire/orthogonal light emitting diodes oriented to illuminate indicators on the user indicator lens; wherein the user indicator lens comprises a transparent or translucent panel with a film or printing that forms the indicators on the user indicator lens, each of the indicators on the user indicator lens comprising a respective one or more symbols or words visible from a front face of the door when illuminated by the plurality of side-fire emitting diodes within the door.  Rather, Min discloses a front indicator (25) which emits light through a third through hole on a front side of the door to display a status of the dish washer (Figure 3; paragraph 79), the front indicator is inside the door and mounted to a mounting bracket (40).

Because it is known in the art to provide a light with a circuit board and LED arrangement, as taught by Tanaka, and to provide a transparent surface with functions provided thereon, as taught by Range, and the results of the modification would be predictable, namely, providing a dishwasher status/mode using known structures, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a user indicator lens positioned on the door below the user interface panel; a daughter board positioned within the door at the user indicator lens, the user interface board positioned generally parallel to the daughter board within the door; and a plurality of side-fire/orthogonal  light emitting diodes mounted to the daughter board, the plurality of side-fire/orthogonal light emitting diodes oriented to illuminate indicators on the user indicator lens; wherein the user indicator lens comprises a transparent or translucent panel with a film or printing that forms the indicators on the user indicator lens, each of the indicators on the user indicator lens comprising a respective one or more symbols or words visible from a front face of the door when illuminated by the plurality of side-fire emitting diodes within the door.

The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Regarding claims 9 and 18, Min, in view of Buller, and further in view of Tanaka and Range, is relied upon as above, but does not expressly disclose wherein the daughter board is vertically spaced from the user interface board by no less than a half inch when the door is closed.  However, Min shows that the indicator hole (412) is near a top of the door, where the user interface is located (Figure 3), and it has been shown the mere rearrangement of parts is obvious to a PHOSITA.  Absent unexpected results or persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the arrangement wherein the daughter board is vertically spaced from the user interface board by no less than a half inch when the door is closed, and .

Claims 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0188787), in view of Buller et al. (US 2008/0276976), in view of Tanaka (US 5,130,761) and Range (US 2006/0089732), and further in view of Burchill et al.  (US 2018/0031226).
Regarding claims 3 and 12, Min, in view of Buller, and further in view of Tanaka and Range, is relied upon as above, but does not expressly disclose wherein the daughter boards is snap-fit to the bracket.
Burchill discloses a user interface for a household appliance having a circuit board (18), and a fixture (12) with an integrated mounting frame (26), and wherein the circuit board (18) is detachably coupled to the mounting frame via a plurality of snap connectors (30a, 30b).
Because it is known in the art to provide the frame with snap connectors to couple to the circuit board, and the results of the modification would be predictable, namely, providing a known means of coupling the circuit board to the frame, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the daughter boards is snap-fit to the bracket.

Regarding claims 5 and 14, Min, in view of Buller, and further in view of Tanaka and Range, is relied upon as above, but does not expressly disclose wherein the bracket includes a plurality of ribs, each rib positioned between a respective pair of the plurality of side-fire light 
Burchill is relied upon as above and further discloses wherein the fixture (12) includes a structural light box (14) designed and adapted to maintain a good lighting execution of the LED by limiting the thickness of the of the light box and having a light passage, which is depicted as having a rib-like separator between two adjacent LEDs (Figure 3: 34; paragraph 15).
Because it is known in the art to provide the frame with a light passage with a rib between LEDs, and the results of the modification would be predictable, namely, providing a good lighting execution and preventing light from bleeding onto other sections of the display, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the bracket includes a plurality of ribs, each rib positioned between a respective pair of the plurality of side-fire light emitting diodes to block light transmission between the respective pair of the plurality of side-fire light emitting diodes.

Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0188787), in view of Buller et al. (US 2008/0276976), in view of Tanaka (US 5,130,761) and Range (US 2006/0089732), and further in view of Bas et al.  (US 2014/0049926).
Regarding claims 6 and 15, Min, in view of Buller, and further in view of Tanaka and Range, is relied upon as above, but does not expressly disclose a harness that electrically connects the user interface board and the daughter board.

Because it is known in the art to provide a circuit board which is divided into plural pieces with a flat cable connection, and the results of the modification would be predictable, namely, providing electrical communication between the boards, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a harness that electrically connects the user interface board and the daughter board.

Regarding claims 7 and 16, Min, in view of Buller, in view of Tanaka and Range, and further in view of Bas, is relied upon as above, but does not expressly disclose wherein the harness is connected to the user interface board at a bottom surface of the user interface board, and the harness is connected to the daughter board at a bottom surface of the daughter board.  The combination results in the user interface board being above the daughter board, and Bas shows that the flat cable (3c) connects to the complementary boards (3a, 3b) at respective surfaces at sides of the boards (Bas: Figure 2).  It has been shown the mere rearrangement of parts is obvious to a PHOSITA.  See MPEP 2144.04 (VI) (C) – Rearrangement of Parts.  Absent unexpected results or persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the arrangement wherein the harness is connected to the user interface board at a bottom surface of the user interface board, and the harness is connected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711